        Case 2:19-cv-00776-GEKP Document 9 Filed 05/09/19 Page 1 of 10




                        IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA
____________________________________
ELIE LOUIS-BENJAMIN, JR.                :
3959 Welsh Road, Apt. 145               :
Willow Grove, PA 19090                  :    CIVIL ACTION
                                        :
               Plaintiff,               :    No. 19-0776
       v.                               :
                                        :
RITECHOICE FAMILY SERVICES, INC. :
d/b/a RITECHOICE                        :    JURY TRIAL DEMANDED
7248 Elmwood Avenue                     :
Philadelphia, PA 19142                  :
       and                              :
MICHAEL MADU                            :
7248 Elmwood Avenue                     :
Philadelphia, PA 19142                  :
                                        :
               Defendants.              :
____________________________________:

                     FIRST AMENDED CIVIL ACTION COMPLAINT

       Plaintiff, by and through his undersigned counsel, hereby avers as follows:

                                     I. INTRODUCTION

       1.      This action has been initiated by Elie Louis-Benjamin (hereinafter referred to as

“Plaintiff,” unless indicated otherwise) for violations of the Fair Labor Standards Act ("FLSA" -

29 U.S.C. 201, et. seq.) and applicable state law(s). Plaintiff asserts herein that he was not paid

wages and overtime compensation in accordance with applicable state and federal laws. As

outlined infra, he is owed well in excess of $100,000.00, exclusive of costs, legal fees, and other

damages.

                              II. JURISDICTION AND VENUE

       2.      This Court, in accordance with 28 U.S.C. 1331, has jurisdiction over Plaintiff’s

claims because they arise under a federal law - the FLSA. There is supplemental jurisdiction over
          Case 2:19-cv-00776-GEKP Document 9 Filed 05/09/19 Page 2 of 10




Plaintiff’s state-law claims herein because they arise out of the same common nucleus of

operative facts as Plaintiff’s federal claim(s) set forth in this lawsuit.

        3.       This Court may properly maintain personal jurisdiction over Defendants because

Defendants’ contacts with this state and this judicial district are sufficient for the exercise of

jurisdiction over Defendants to comply with traditional notions of fair play and substantial

justice, satisfying the standard set forth by the United States Supreme Court in International Shoe

Co. v. Washington, 326 U.S. 310 (1945) and its progeny.

        4.       Pursuant to 28 U.S.C. § 1391(b)(1) and (b)(2), venue is properly laid in this

district because all of the acts and/or omissions giving rise to the claims set forth herein occurred

in this judicial district.

                                            III. PARTIES

        5.       The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.

        6.       Plaintiff is an adult individual, with an address as set forth in the caption.

        7.       Defendant RiteChoice Family Services, Inc. (hereinafter “Defendant RCFS”

where referred to individually) is an entity incorporated in the Commonwealth of Pennsylvania

and engaging primarily in the business of providing in-home care for elderly or infirmed

individuals.

        8.       Michael Madu (hereinafter “Defendant Madu” where referred to individually) is

the President, owner, and primary high-level managing operator of Defendant RCFS.

        9.       At all times relevant herein, Defendants acted by and through their agents,

servants and employees, each of whom acted at all times relevant herein in the course and scope

of their employment with and for Defendants.




                                                    2
         Case 2:19-cv-00776-GEKP Document 9 Filed 05/09/19 Page 3 of 10




                               IV. FACTUAL BACKGROUND

        10.    The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.

        11.    Plaintiff was hired by Defendant RCFS in or about mid-May of 2018. In total,

Plaintiff was employed with Defendant for almost 1 year.

        12.    Plaintiff was hired by RCFS, a home-care provider. Specifically, Plaintiff was

hired by Defendant Madu, who ultimately oversaw, directed, controlled and made decisions

pertaining to Plaintiff’s compensation, work performance, assignments, schedule, and other

terms and conditions of employment.

        13.    Defendant Madu was, and upon information and belief, remains she shareholder,

President and highest-level management employee of Defendant RCFS. Defendant Madu holds

himself out publicly as: (a) the President and Chief Executive Officer of Defendant RCFS; (b)

the President of Chidenso Homes, LLC, a real-estate holding company; (c) having a Master of

Business Administration (MBA); and (d) being a Doctor of Business Administration (DBA).

        14.    Defendant Madu is not a neophyte to business operations, and thus the actions

described infra demonstrate further his knowing, intentional, and deceitful violations of local,

state and federal wage and overtime laws.

        15.    In particular, Defendant Madu hires varying levels of staff to work and provide

in-home care to third parties with whom he and Defendant RCFS contract. In furtherance of

Defendants’ business interests, Plaintiff was hired:

               (A) As a nurse;

               (B) To provide in-home care; and

               (C) Plaintiff provided full-time care to a wheel-chair bound patient.




                                                 3
         Case 2:19-cv-00776-GEKP Document 9 Filed 05/09/19 Page 4 of 10




        16.       Defendant Madu collects very significant sums of money through his third-party

contracts, but he deliberately skims wages from his own employees, directs and participates in

falsification of payroll, and cheats employees out of proper and legally required wages and

overtime compensation.

        17.       Plaintiff was hired as an hourly employee at $33.00 per hour. Plaintiff was only

ever employed with Defendants during his approximate 1-year tenure as an hourly employee

(although his hourly rate was manipulated, discussed more below).

        18.       The following examples and illustration of Defendants’ unlawful payroll scheme

is irrefutable:

                  (A) Plaintiff worked at least 16 hours per day and 7 days per week (sometimes
                      more) throughout his employment;

                  (B) Plaintiff was paid by Defendants on a bi-weekly basis (every 2 weeks), and
                      he worked at least 224 hours per pay period;

                  (C) Defendants never could or would dispute that Plaintiff averaged at least 112
                      hours per week of work because: (1) they scheduled Plaintiff; (2) they billed
                      for his work; and (3) they identified his worked hours on his payroll;

                  (D) But Defendants instead concocted a scheme to avoid paying employees such
                      as Plaintiff proper overtime compensation that was mandated by state and
                      federal laws;

                  (E) Attached hereto as “Exhibit A” by way of a 1-pay period example is
                      Plaintiff’s July 6, 2018 payroll for the 2-week time period ending June 29,
                      2018;

                  (F) Normally and universally, employees are given a single earnings statement
                      showing all hours worked, all compensation, and any overtime accrued. But
                      to avoid paying legally-mandated overtime, Plaintiff was given 3 separate
                      “Earning Statement[s]” each one reflecting his hourly rate. See “Exhibit A;”

                  (G) Each Earning Statement was given to Plaintiff to avoid outside or
                      governmental detection of non-payment of overtime. Despite having worked
                      224 hours in a 2-week payroll timeframe, Plaintiff was given 3 separate pay
                      stubs wherein 2 of them showed 80-hour work weeks and 1 showed the
                      additional 64 hours Id.; and



                                                  4
         Case 2:19-cv-00776-GEKP Document 9 Filed 05/09/19 Page 5 of 10




                (H) As a result of Plaintiff being given 3 separate pay stubs / Earning Statements,
                    it appeared from looking at each one individually as if Plaintiff only worked
                    a maximum of 40 hours per week (unless all were combined for view and
                    context). Thus, Plaintiff was not paid at a rate of time and one half; and
                    instead, was only paid what is commonly referred to as straight time (his
                    same hourly rate despite working overtime).

        19.     While Plaintiff referenced his July 6, 2018 payroll in the preceding paragraph for

illustration purposes, Plaintiff was paid in the same unlawful manner during each of Plaintiff’s

payroll periods throughout his employment.

        20.     However, in the months leading up to Plaintiff’s separation from employment

which took place in mid-February, Plaintiff had been adamantly expressing concerns about

unpaid overtime compensation to his management and Defendants.1

        21.     Plaintiff was told point-blank by Defendants’ management that Defendants do not

pay overtime compensation.

        22.     It was obvious even to unsophisticated management or ownership that an hourly

employee is supposed to receive time and one half of his hourly wage after 40 hours per week

(let alone Defendant Madu who represents having a doctor in business administration and being

a CEO multiple companies). Hence, Defendants’ intent to violate wage laws simply became even

more transparent when segregating hours into multiple pay statements for obvious overtime

avoidance.

        23.     Because Plaintiff had become more vocal in his concerns of overtime violations

leading up to his constructive discharge (discussed infra), Defendants made no effort to actually




1
  See Kasten v. Saint-Gobain Performance Plastics Corp., 563 U.S. 1, 17, 131 S. Ct. 1325, 1336 (2011)(verbal
complaints about overtime concerns are protected activities under the FLSA prohibiting retaliation).




                                                     5
          Case 2:19-cv-00776-GEKP Document 9 Filed 05/09/19 Page 6 of 10




compensate Plaintiff properly but instead identified 8 hours of overtime in a pay stub during

Plaintiff’s December 7, 2018 payroll issuance. In particular:

                 (A) “Exhibit B” is a compilation of Plaintiff’s pay stubs / Earning Statements for
                     the payroll period ending November 30, 2018; and

                 (B) Despite that Plaintiff had worked in excess of a 100 hours of overtime in the
                     pay period, Defendants only identified that Plaintiff worked 8 hours of
                     overtime warranting $49.50 (his proper overtime payrate) in one of multiple
                     paystubs. Id.

        24.      The purpose of the 8-hour indication of overtime worked in the December 7, 2018

payroll was ostensibly only to insulate Defendants from a future audit or third-party review by

claiming it paid some overtime (which might look normal if all separate pay statements were not

viewed collectively). It was however absurd, as the payment for overtime therein reflected

overtime compensation for less than 10% of actual overtime worked (within said payroll period).

        25.      As a direct result of Plaintiff escalating overtime-related concerns to Defendants,

he was told by Defendant Madu that his hourly rate was significantly and unilaterally cut. In

Plaintiff’s last payroll (for payroll in January of 2019), he had learned that his hourly rate was

retaliatorily cut from $33.00 per hour to $23.90 per hour without proper notice or consent. See

January 2019 payroll, attached hereto as “Exhibit C.” This constituted a pay reduction of

approximately 28% of Plaintiff’s typically weekly or bi-weekly compensation.

        26.      Plaintiff resigned because of animosity, threats, and – most importantly – an

approximate 1/3 cut in his compensation by Defendants.2 Plaintiff was forced to separate under

the foregoing circumstances, constituting constructive discharge.3


2
  See e.g. Bartolon-Perez v. Island Granite & Stone, 108 F. Supp. 3d 1335, 1340 (S.D. Fla. 2015)(constructive
discharge is actionable under the FLSA); Traweek v. Glob. Sols. & Logistics LLC, 2015 U.S. Dist. LEXIS 98098, at
*18 (N.D. Ala. 2015)(a substantial pay reduction constitutes a viable FLSA retaliation, constructive-discharge
claim); Tellez v. Primetals Techs. United States, LLC, 2018 U.S. Dist. LEXIS 188061, at *7 n.3 (D.S.C.
2018)(denying motion to dismiss concerning defendant’s assertion for lack of evidence of FLSA constructive
discharge); Ford v. Alfaro, 785 F.2d 835, 841 (9th Cir. 1986)(a plaintiff may pursue an FLSA retaliatory discharge
claim, as this is the same protection under all similar employment statutes)


                                                        6
             Case 2:19-cv-00776-GEKP Document 9 Filed 05/09/19 Page 7 of 10




            27.      Plaintiff’s damages and entitlements because of Defendants’ forgoing actions are

as follows:

                     (1) Plaintiff worked at least 3,081 hours of overtime. He was only paid at a rate of
                         $33.00 per hour for each hour of overtime, which was his regular straight-time
                         rate. Plaintiff was not paid at his proper overtime rate of $49.50 per hour, and
                         he was therefore denied $16.50 per hour for every overtime hour worked.
                         Plaintiff is thus owed at least $50,836.50 in unpaid overtime compensation.

                     (2) The sum of owed overtime to Plaintiff, which totals $50,836.50, must be
                         automatically doubled for liquidated damages.4 In total without other
                         consideration of interest or costs, Plaintiff is owed at least $101,673.00.

                     (3) Plaintiff had his wages retroactively reduced without consent, constituting a
                         violation of the Pennsylvania Wage and Collection Law(s), which also
                         permits liquidated damages (as to Plaintiff’s last paycheck).

                     (4) And Plaintiff is entitled to all past or future lost wages, compensatory
                         damages, and punitive damages for his constructive discharge by Defendants.5

3
  Penn. State Police v. Suders, 542 U.S. 129, 134 (2004)(stating that "an extreme cut in pay" can provide a basis for
alleging constructive discharge); Murtha v. Forest Elec. Corp., 1992 U.S. Dist. LEXIS 10476, at *10 (E.D. Pa.
1992)(refusing to vacate a jury verdict and explaining that pay or benefit reductions can constitute a constructive
discharge claim); Traweek v. Glob. Sols. & Logistics LLC, 2015 U.S. Dist. LEXIS 98098, at *18 (N.D. Ala. 2015)(a
substantial pay reduction constitutes a viable FLSA retaliation, constructive-discharge claim).
4
     See e.g. Solis v. Min Fang Yang, 345 Fed. Appx. 35 (6th Cir. 2009)(Affirming award of liquidated damages explaining
    "under the Act, liquidated damages are compensation, not a penalty or punishment, and no special showing is necessary for
    the awarding of such damages. Rather, they are considered the norm and have even been referred to by this court as
    mandatory."); Gayle v. Harry's Nurses Registry, Inc., 594 Fed. Appx. 714, 718 (2d Cir. 2014)(Affirming award of
    liquidated damages explaining there is an automatic "presumption" of liquidated damages and "double damages are the
    norm, single damages the exception," as the burden to avoid liquidated damages is a "difficult burden."); Haro v. City of
    Los Angeles, 745 F.3d 1249 (9th Cir. 2014)(Affirming award of liquidated damages explaining they are the "norm" and
    "mandatory" unless the employer can establish the very "difficult burden" of subjective and objective attempts at FLSA
    compliance); Chao v. Barbeque Ventures, LLC, 547 F.3d 938, 942 (8th Cir. 2008)(Affirming award of liquidated damages
    explaining that the employer mistakenly argues its non-compliance was not willful, misunderstanding the high burden to
    show affirmative steps of attempted compliance and research of the FLSA and separately that its diligence and belief in
    non-payment of overtime was also objectively reasonable.); Chao v. Hotel Oasis, Inc., 493 F.3d 26 (1st Cir.
    2007)(Affirming award of liquidated damages explaining that they will always be considered the "norm" in FLSA cases);
    Lockwood v. Prince George's County, 2000 U.S. App. LEXIS 15302 (4th Cir. 2000)(Affirming award of liquidated
    damages explaining they are the "norm" and that an employer may not take an ostrich-like approach and refuse to research
    its obligations under the FLSA and to objectively explain why it failed to comply with the FLSA); Uphoff v. Elegant Bath,
    Ltd., 176 F.3d 399 (7th Cir. 1999)(Reversing the district court for not awarding liquidated damages, as doubling unpaid
    overtime is the rule, not an exception); Nero v. Industrial Molding Corp., 167 F.3d 921 (5th Cir. 1999)(Affirming award of
    liquidated damages, as there is a presumption of entitlement to liquidated damages which are the norm).
5
  See Jones v. Amerihealth Caritas, 95 F. Supp. 3d 807, 818 (E.D. Pa. 2015)(FLSA retaliation claims permit the
recovery of damages for emotional distress, punitive damages, and other economic losses).




                                                               7
          Case 2:19-cv-00776-GEKP Document 9 Filed 05/09/19 Page 8 of 10




        28.      Defendant Madu oversaw business operations, was a high-level manager and

owner, condoned and perpetuated unlawful pay to employees through continued payroll

falsification schemes, and exercised full control over personnel and compensation. He is thus

also personally liable for such claims herein as an “employer” under applicable law.6

                                                Count I
                       Violations of the Fair Labor Standards Act ("FLSA")
                                      (Failure to Pay Overtime)
                                     - Against Both Defendants -

        29.      The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.

        30.      Plaintiff was not properly paid for all owed overtime as explained supra. And

such actions constitute indefensible violations of the Fair Labor Standards Act (“FLSA”).

                                               Count II
                       Violations of the Fair Labor Standards Act ("FLSA")
                                            (Retaliation)
                                     - Against Both Defendants -

        31.      The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.

        32.      Plaintiff was constructively terminated due to animosity, threats, and a substantial

reduction in his compensation as a direct, actual and proximate cause of his complaints of

overtime violations.

        33.      Such actions as aforesaid constitute unlawful retaliation under the FLSA.




6
  See e.g. Haybarger v. Lawrence Cty. Adult Prob. & Parole, 667 F.3d 408, 414 (3d Cir. 2012)(managers and
corporate officers exercising control over wages are appropriate defendants under the FLSA and may be individually
liable for such violations).



                                                        8
         Case 2:19-cv-00776-GEKP Document 9 Filed 05/09/19 Page 9 of 10




                                           Count III
               Violations of the Pennsylvania Minimum Wage Act (“PMWA”)
                          (Failure to Pay Overtime Compensation)
                                  - Against Both Defendants -

        34.    The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.

        35.    Plaintiff was not properly paid for all owed overtime as explained supra. And

such actions constitute indefensible violations of the Pennsylvania Minimum Wage Act

(“PMWA”).

                                           Count IV
                  Violations of the Pennsylvania Wage & Collection Law(s)
                             (Failure to Pay Full Wage(s) Owed)
                                  - Against Both Defendants -

        36.    The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.

        37.    At the inception of Plaintiff’s employment, Defendants, through Defendant Madu,

came to a contractual agreement with Plaintiff to compensate him at a specified hourly rate for

all work performed throughout his employment, as outlined supra.

        38.    Defendants unilaterally reduced Plaintiff’s hourly rate in the midst of him

performing work without adequate notice, a defined rate agreed upon, and without Plaintiff’s

consent. Plaintiff was thus not properly paid his hourly rate as assured, previously agreed upon,

and contractually owed in his last payroll check.

        39.    These actions as aforesaid constitute indefensible violations of the Pennsylvania

Wage and Collection Law(s).

        WHEREFORE, Plaintiff prays that this Court enter an Order providing that:




                                                 9
        Case 2:19-cv-00776-GEKP Document 9 Filed 05/09/19 Page 10 of 10




      A.       Defendants are to promulgate and adhere to a policy prohibiting wage and

overtime and wage violations;

      B.       Defendants are to compensate Plaintiff, reimburse Plaintiff, and make Plaintiff

whole for any and all pay and benefits Plaintiff would have received had it not been for

Defendants’ wrongful actions, including but not limited to all owed wages, overtime, and other

applicable compensation;

      C.       Plaintiff is to be awarded actual damages to which he legally entitled beyond

those already specified herein;

      D.       Plaintiff is to be awarded liquidated and/or punitive damages as permitted by

applicable law;

      E.       Plaintiff is to be accorded other equitable relief as the Court deems just, proper,

and appropriate (including but not limited to emotional distress or other such damages);

      F.       Plaintiff is to be awarded the costs and expenses of this action and a reasonable

attorney’s fees if permitted by applicable law; and

      G.       Plaintiff is permitted to have a trial by jury.



                                                       Respectfully submitted,

                                                       KARPF, KARPF & CERUTTI, P.C.

                                                       /s/ Timothy S. Seiler
                                                       Timothy S. Seiler, Esq.
                                                       3331 Street Road
                                                       Building 2, Suite 128
                                                       Bensalem, PA 19020
                                                       (215) 639-0801
Dated: May 9, 2019




                                                  10
